DETAILED ACTION
This action is in response to the application filed on 1/29/2021.
Claims 1-20 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Ojections
Claims 1-20 are objected to because of the following informalities:  
Claims 1, 8, and 15, the first occurrence of acronym (“API”) should be spelled out
Claim 9, line 2, “deploying” should be --deploy--.
Claim 12, line 2, “collecting” should be --collect--.  
Claims 2-7, 10, 11, 13, 14, and 16-20 depend on objected claims and inherit the same issue as objected claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Birkler et al. (US Patent Application Publication 2012/0131181 A1, Birkler hereinafter) in view of Dandekar et al. (US Patent Application Publication 2016/0364423 A1, Dandekar hereinafter).
As to claim 1, Birkler teaches a computer-implemented method comprising:
 collecting, by at least one processor (see e.g. [0021]), operation data regarding a plurality of operations in an integration platform (See e.g. [0023] - an enterprise application connection manager (EACM) which includes a monitoring component 20 for monitoring the performance and/or workload characteristics of the at least one application 40 and/or the at least one adapter 50 and [0043] - Once the initial configuration is deployed, the application connector management component 100 triggers the appropriate performance monitoring in steps S30A step S30B. For the application connector 50 (WebSphere adapter for SAP), this consists of triggering the performance monitoring infrastructure (PMI) service 24 at step S30A to capture statistics on JCA Connections and monitor CPU, memory, disk, and network resources by leveraging OS capabilities of the monitor and configuration service 32. For the packaged application 40 (SAP Netweaver ECC), the application connector management component 100 triggers the monitor service 22 at step S30B. This monitor service 22 captures SAP workload characteristics and monitors CPU, memory, disk, and network resources by leveraging OS capabilities,) the integration platform connecting a plurality of applications and the plurality of users (e.g. business users) and the plurality of operations being associated with building the integrations using one or more connector modules (e.g. adapters, see Fig.2 and associated text, e.g. [0026] - a system for workload management in a heterogeneous environment 1, which comprises two applications 40, an interoperability layer 5 for inter-application communication, and four adapters 50 for connecting the applications 40 to the interoperability layer 5), 
identifying, by the at least one processor, one or more patterns in the operation data (See e.g. [0044] -  At regular intervals as indicated by the service level agreement (SLA), the performance and throughput is measured and compared against the performance and throughput required by the service level agreement (SLA); If, on the other hand, the measurements are outside of the acceptable range and/or there are scheduled tasks in the packaged application 40 (SAP Netweaver ECC) requiring configuration changes, self-adapting configuration processing is started at step S50A; and [0045] -  a prediction algorithm may consider, for example, service level agreement (SLA) requirements, estimated impact on performance/throughout by scheduled tasks if applicable, performance history (Patterns determined by JCA connection usage based on performance monitoring infrastructure (PMI ), and updating, by the at least one processor, the one or more connector modules in the integration platform based on the one or more patterns (see Fig.3 and associated txt, e.g. [0024] - the computing component 10 computes the self-adapting configuration change dynamically to adapt to changes or non-compliance with resource consumption, workload, and service level agreements (SLAs). The self-adapting configuration changes may include adapter changes and/or application changes and [0048] - Second, using the available hardware resources, there is a configuration change that is possible to ensure that the overall infrastructure continues to run in compliance with the service level agreement (SLA). In this case, the prediction algorithm of the application connector management component 100 returns the change computed at step S50A and triggers the configuration change at step S20A by issuing appropriate commands to the self-configure application connector module. Such configuration changes may include launching another instance of the application connector 50 (WebSphere adapter for SAP) with more heap size for the JVM and terminating the current instance or changes to the JCA connection configuration in a given application connector 50 (WebSphere adapter for SAP) instance).

Birkler does not specifically teach the operations are implemented by each user in a plurality of users to build integrations or applying a pattern recognition algorithm to the operation data, the one or more patterns comprising data regarding at least one of top used operations in the integration platform, new API calls, new configurations, and modifications in source code associated with the one or more connector modules by the plurality of users.

In an analogous art of analyzing operations, however Dandekar teaches operations are implemented by each user in a plurality of users to build integrations (see e.g. [0021]- the operation of a plurality of devices are monitored to detect usage patterns based upon retrieved queries for accessing one or more business intelligence databases [0023] - the user device 204 is used to communicate data between the dynamic data index restructure system 201 and a business intelligence data system 222, described in greater detail herein, through the use of a network 140 and [0028] - query data associated with the top ‘n’ number of users of the business intelligence architecture may be selected for storage in the repository of query data 208 and applying a pattern recognition algorithm to the operation data (See e.g. [0029] - Ongoing analysis operations are then performed to identify commonalities among the queries as well as common sequences (i.e., multiple queries conforming to certain patterns) associated with sets of queries and [0033] - the pattern usage database may be included within an intelligence platform such as the Toad Intelligence Platform (TIC) where the intelligence platform captures the data access information. Additionally, the pattern usage repository can communicate with a Heuristic engine such as a Heuristic engine included within an application integration platform such as the Boomi Atom AtomSphere Integration platform. In certain embodiments, the Heuristic engine captures the data access information in real time and predicts queries), the one or more patterns comprising data regarding at least one of top used operations in the integration platform [ new API calls, new configurations, and modifications in source code associated with the one or more connector modules by the plurality of users] (see e.g. [0019] - the dynamic data index restructure operation includes a predictive engine that speculates data access patterns based on a certain number of retrieved queries (e.g., the top 15 percent of retrieved queries) from users accessing the database within the business intelligence architecture and [0031] - suppose a user of the business intelligence architecture repeatedly accesses quarterly sales information (e.g., via a GroupBys operation) to populate a sales chart when performing a sales chart operation. The dynamic data index restructure agent, which is monitoring the database within the business intelligence architecture, recognizes a pattern with respect to the quarterly sales information and pre-generates the quarterly sales information in anticipation of any future requests 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Birkler to incorporate/implement the limitations as taught by Dandekar in order to provide a more efficient method/system of analyzing data operations for the purpose of optimization and performance gains.
As to claim 3, Birkler also teaches wherein the integrations provide one or more connections to at least [one external resource,] one or more applications, [or one or more application programming interfaces (APIs).] (see Fig.2 and associated text, e.g. [0026] - two applications 40, an interoperability layer 5 for inter-application communication, and four adapters 50 for connecting the applications 40 to the interoperability layer 5).

As to claim 8, the limitations of system claim 8 are substantially similar to the limitations of method claim 1, and therefore, it is rejected for the reasons stated above.
As to claim 10, the limitations of system claim 10 are substantially similar to the limitations of method claim 3, and therefore, it is rejected for the reasons stated above.
As to claim 15, the limitations of medium claim 15 are substantially similar to the limitations of method claim 1, and therefore, it is rejected for the reasons stated above.
As to claim 16, the limitations of medium claim 16 are substantially similar to the limitations of method claim 3, and therefore, it is rejected for the reasons stated above.

Claims 2, 5, 9, 13, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Birkler et al. (US Patent Application Publication 2012/0131181 A1, Birkler hereinafter) in view of Dandekar et al. (US Patent Application Publication 2016/0364423 A1, Dandekar hereinafter), as applied to claims 1, 8 and 15 above, and further in view of Grebenshikov et al. (US Patent Application 2018/0300115 A1, Grebenshikov hereinafter).
As to claim 2, Birkler in view of Dandekar teaches the limitations of claim 1, but does not specifically teach deploying the updated one or more connector modules to the plurality of users through the integration platform.
In an analogous art of creating connectors, however, Grebenshikov teaches deploying the updated one or more connector modules to the plurality of users through the integration platform (see e.g. [0023] - the connector package may then proceed to the production phase, in which the connector can be deployed to a cloud service broker (e.g., by way of the cloud service broker marketplace 104 via the cloud service broker interface 132 of the broker computing device 130) and [0045] - the connector builder 304 is configured to generate a set of upgrade instructions in such embodiments in which the connector is not the first version of the connector (i.e., the connector being packaged is an upgrade or otherwise includes changes to a previously packaged connector for the same service).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Birkler in view of Dandekar to incorporate/implement the limitations as taught by Grebenshikov in order to provide a more efficient method/system of generating and distributing integration connectors in cloud service systems. 
As to claim 5, Grebenshikov further teaches wherein the updating the one or more connector modules further comprises updating metadata properties in the one or more connector modules (See e.g. [0045] -the upgrade instructions may include any model changes that can be tracked and applied to an upgraded version of the connector, such as changes to metadata of the connector, adding new properties in scope of type or assignment of a default value, removing properties, changing property names/types, adding services (e.g., a new object in the application domain model), adding new relations to/between objects of other connector or of the application domain model, renaming relations, changing relation cardinality or options, changing type required by relation, changing property access rules, changing relation access and/or assignment rules, splitting relations into more than one relations according to rules, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Birkler in view of Dandekar to incorporate/implement the limitations as taught by Grebenshikov in order to provide a more efficient method/system of generating and distributing integration connectors in cloud service systems. 

As to claim 9, the limitations of system claim 9 are substantially similar to the limitations of method claim 2, and therefore, it is rejected for the reasons stated above.
As to claim 13, the limitations of system claim 13 are substantially similar to the limitations of method claim 5, and therefore, it is rejected for the reasons stated above.
As to claim 17, the limitations of medium claim 17 are substantially similar to the limitations of method claim 2, and therefore, it is rejected for the reasons stated above.
As to claim 19, the limitations of medium claim 19 are substantially similar to the limitations of method claim 5, and therefore, it is rejected for the reasons stated above.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Birkler et al. (US Patent Application Publication 2012/0131181 A1, Birkler hereinafter) in view of Dandekar et al. (US Patent Application Publication 2016/0364423 A1, Dandekar hereinafter), as applied to claims 1, 8, and 15 above, and further in view of Zambetti, JR et al. (US Patent Application Publication 2021/0374479 A1, Zambetti, hereinafter).
As to claim 4, Birkler in view of Dandekar teaches training the pattern recognition algorithm with the operation data to predict updates for the one or more connector modules in the integration platform (See Dandekar:[0019]), but does not specifically teach the pattern recognition algorithm comprising a neural network.
In an analogous art of processing operations, however, Zambetti teaches a pattern recognition algorithm comprising a neural network (See e.g. [0064] - the platform may use one or more other model training techniques, such as a neural network technique, a latent semantic indexing technique, and/or the like. For example, the platform may perform an artificial neural network processing technique (e.g., using a two-layer feedforward neural network architecture, a three-layer feedforward neural network architecture, and/or the like) to perform pattern recognition with regard to patterns).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Birkler in view of Dandekar to incorporate/implement the limitations as taught by Zambetti in order to provide a more efficient method/system of processing data.

As to claim 11, the limitations of system claim 11 are substantially similar to the limitations of method claim 4, and therefore, it is rejected for the reasons stated above.
As to claim 18, the limitations of medium claim 18 are substantially similar to the limitations of method claim 4, and therefore, it is rejected for the reasons stated above.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Birkler et al. (US Patent Application Publication 2012/0131181 A1, Birkler hereinafter) in view of Dandekar et al. (US Patent Application Publication 2016/0364423 A1, Dandekar hereinafter), as applied to claims 1, 8, and 15 above, and further in view of Devta et al (US Patent Application Publication 20210203714 A1, Devta hereinafter).
As to claim 6, Birkler in view of Dandekar teaches operations by the plurality of users over a predetermined period of time and updating based on new values (see Dandekar (e.g. [0019] and [0045]), but does not specifically teach wherein the metadata properties comprise endpoints, and the method further comprising: indexing the endpoints and updating the endpoints identified during the indexing.
In an analogous art of implementing changes in an integration platform, however, Devta teaches metadata properties comprise endpoints and indexing the endpoints and updating the endpoints identified during the indexing (See e.g. [0004] - The systems and methods described herein can detect and publish/expose such a set of limitations and capabilities of the adapters/connectors to the integration platform. In this way, such metadata can be used, for example, by a user of an integration system in designing an integration of applications, or in selecting an orchestration, based upon, e.g., the published metadata that indicates the capabilities of the individual adapters/connectors; this metadata can be used to adjust requests to an integration, [0016] - the source component can provide definitions and configurations for one or more source applications/objects; and the target component can provide definitions and configurations for one or more target applications/objects. The definitions and configurations can be used to identify application types, endpoints, integration objects and other details of an application/object), and [0054]- each of the metadata 504, 506, and 508 can be associated with dynamic metadata 534, 536, and 538 that is populated based upon the association/linking of each connection with each associated instance of an application, such as Applications A, B, and N. Such dynamic metadata can be updated, for example, upon a change in instance of application, or upon a change in associated properties of each running application).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Birkler in view of Dandekar to incorporate/implement the limitations as taught by Devta in order to provide a more efficient method/system of adjusting adapters/connectors of an integration platform using associated metadata.
As to claim 14, the limitations of system claim 14 are substantially similar to the limitations of method claim 6, and therefore, it is rejected for the reasons stated above.
As to claim 20, the limitations of medium claim 20 are substantially similar to the limitations of method claim 6, and therefore, it is rejected for the reasons stated above

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Birkler et al. (US Patent Application Publication 2012/0131181 A1, Birkler hereinafter) in view of Dandekar et al. (US Patent Application Publication 2016/0364423 A1, Dandekar hereinafter), as applied to claims 1, 8, and 15 above, and further in view of Modi et al. (US Patent Application Publication 2020/0125948 A1, Modi hereinafter).

As to claim 7, Birkler in view of Dandekar teaches collecting the operation data (see Birkler [0021], but does not specifically teach by monitoring network traffic in the integration platform.
In analogous art, however, Modi teaches monitoring network traffic in the integration platform (see e.g. [0095] - server 1712 may include one or more applications to analyze and consolidate data feeds and/or event updates received from users of client computing devices 1702, 1704, 1706, and 1708; which may include real-time events related to sensor data applications, financial tickers, network performance measuring tools (e.g., network monitoring and traffic management applications), clickstream analysis tools, automobile traffic monitoring, and the like and [0108]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Birkler in view of Dandekar to incorporate/implement the limitations as taught by Modi in order to provide a more efficient method/system of generating integration workflows.

As to claim 12, the limitations of system claim 12 are substantially similar to the limitations of method claim 7, and therefore, it is rejected for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194